EXHIBIT 10.2
 
CONSULTING AGREEMENT
 
ThisConsulting Agreement (“Agreement”) is dated as of September 27, 2013
 
BY AND BETWEEN
 
Amazonica Corp. dba Euro American Hydrogen Corp
187E. Warm Springs Rd.
Suite B160
LasVegas, NV 89119
 
AND
 
Gennadiy Glazunov
Akademika Val’tera 19-a Street
Apartment 98
Kharkiv, Ukraine 61108
 
IN CONSIDERATION of the mutual covenants and promises contained in this
Agreement, the receipt and sufficiency of which is acknowledged, and intending
to be legally bound, the parties hereby agree as follows:
 
Engagement.  Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby engages the Consultant as an independent
contractor to join the Scientific Advisory Board of Amazonica Corp. to consult
with, and provide advice to, the Company’s management in respect of matters
involving and relating to the Company’s strategic plans, operations and business
development and such other matters as the Company may reasonably request from
time to time (collectively, the “Services”).  The Consultant, in the capacity as
an independent contractor under this Agreement, shall not have any right, power
or authority to bind or commit the Company or any of the Company’s subsidiaries
to any act, service or other contractual commitment, and the Consultant shall
not represent to any other person or entity that Consultant has any such right,
power or authority.  In addition, the Consultant shall not have any right, power
or authority to amend or terminate any relationship between the Company or any
of the Company’s subsidiaries and any other person or entity other than those
relationships between Company and Consultant.
 
Term.  The term of the Consultant’s engagement under this Agreement shall begin
on the date of this Agreement is two years and may be extended for an additional
two years by mutual agreement (the “Term”). This agreement may be terminated by
either party giving 30 days notice.
 
 
1

--------------------------------------------------------------------------------

 
 
Compensation.  As the Consultant’s sole compensation, the Consultant shall
receive $1000 per month.
 
Severability.  Each provision contained in this Agreement shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses in this
Agreement.
 
Independent Contractor; No Obligation to Hire.  The Consultant’s relationship to
the Company under this Agreement is solely that of an independent
contractor.  The Consultant shall not be considered an employee or agent of the
Company under this Agreement or otherwise.  The Consultant acknowledges that, as
an independent contractor, the Company will not provide the Consultant with any
benefits that the Company or any of its subsidiaries provides to their
respective employees including, without limitation, health insurance and other
health care benefits, sick leave, vacation or holiday leave.  Without limiting
the generality of the foregoing, the Consultant shall be solely responsible for
the timely payment of his own self-employment and income taxes and the Company
shall not have any obligation to deduct or withhold any tax or employee benefit
payments from any amount payable to the Consultant under this
Agreement.  Nothing contained in this Agreement or otherwise shall require the
Company at any time to make any offer of employment to the Consultant, to hire
the Consultant as an employee or to retain the services of the Consultant in any
other capacity.
 
Waiver.  The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.
 
Governing Law.  This Agreement shall be deemed a contract made under the laws of
the State of Nevada and, together with the rights and obligations of the parties
under this Agreement, shall be construed under and governed by the laws of
Nevada notwithstanding any conflict-of-laws doctrines of any jurisdiction to the
contrary.
 
Counterparts.  This Agreement may be executed in two counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
Successors and Assigns.  All covenants, promises and agreements by or on behalf
of the parties contained in this Agreement, shall inure to the benefit of, and
be binding upon, the successors and permitted assigns of the parties to this
Agreement.
 
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and all promises,
representations, understandings, warranties and agreements with reference to the
subject matter of this Agreement and inducements to the making of this Agreement
relied upon by any party to this Agreement have been expressed in this
Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by both of the parties to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.
 

 
AMAZONICA CORP.
 
dba: Euro American Hydrogen Corp
         
Date: September 27, 2013
By: /s/ Michael Soursos      
Michael Soursos
     
President/CEO/Director
                    Gennadiy Petrovich Glazunov          
Date: September 27, 2013
By: /s/ Gennadiy Petrovich Glazunov          

 
 
 
3

--------------------------------------------------------------------------------